Citation Nr: 9925207	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied 
service connection for schizophrenia.  


FINDINGS OF FACT

1.  Schizophrenia clearly and unmistakably preexisted the 
veteran's service.  

2.  The veteran has not presented or identified competent 
medical evidence to show that schizophrenia underwent an 
increase in severity during service.  


CONCLUSION OF LAW

The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1132, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's August 1971 medical enlistment examination 
report shows that the psychiatric examination was normal.  
There was no notation of a preexisting psychiatric disorder.  
The veteran denied a history of nervous trouble at that time.  

Service medical records show that he was assigned as a 
dispatcher to the base airport.  In January 1972, he was late 
to work and was questioned by his supervisor.  The veteran 
requested rehabilitation for a drug problem and was admitted 
for 4 days of psychiatric evaluation and observation.  He was 
voluntarily admitted to the Limited Privilege Communication 
Program and the Drug Amnesty Program.  The admission was 
approved by H.F. Maj. USAF MC.  Based on a review of the 
veteran's reported history, a mental status examination and a 
conference with the hospital staff and members of the 
veteran's squadron, the physician recommended that the 
veteran be removed from his sensitive position and placed in 
the orderly room for a period of four weeks.  The physician 
recommended individual and group therapy during the four-week 
period and a re-evaluation at the end of four weeks.  The 
reported diagnoses were drug abuse and character and behavior 
disorder, passive dependent personality.  

The veteran underwent a Medical Evaluation Board (MEB) 
examination in February 1972.  This was completed in March 
1972.  The March 1972 MEB report includes the veteran's pre-
service and in-service history.  The report shows that the 
veteran was maintained under close observation.  The 
physician stated that the veteran's distant, aloof and 
isolated manner and his loosening of association, which 
became more apparent during hospitalization, resulted in his 
February 1972 recommendation that the veteran be considered 
for separation due to schizophrenia.  The physician reported 
that the veteran's schizophrenia was in remission at that 
time.  The physician opined that the veteran's schizophrenia 
existed prior to service based on his somewhat chaotic 
lifestyle prior to active service and the fact that the 
veteran reported that there had been little change in his 
behavior, thinking and attitude since his enlistment.  The 
physician's diagnosis was schizophrenia, chronic 
undifferentiated type, in remission.  In an addendum to the 
report, the physician conducted an interview with the 
veteran's parents.  The parents related their observations 
regarding the veteran's behavior prior to entry into active 
service.  In the March 1972 MEB report, the physician stated, 
"As best as I can reconstruct from this man's present 
personality and past behavior, this condition appears to have 
existed prior to his enlistment and has not been aggravated 
by service in the Air Force."  

The veteran's Form DD 214 shows that he received an honorable 
discharge in April 1972 under (SDN 277) Chap. 9, Paragraph 9-
6a, AFM 35-4, physical disability.  

A private physician in October 1995 diagnosed the veteran 
with schizophrenia, paranoid type.  The physician noted that 
prior admission records showed the veteran had a history of 
paranoid schizophrenia manifested by auditory hallucinations 
and delusions, for which he had been receiving treatment 
since 1985 at West Ventura Mental Health.  Previous admission 
notes also disclosed that the veteran reported having had 
problems as a child, including problems sleeping and 
concentrating on schoolwork and thinking people in authority 
were against him.  

The veteran's 1996 application stated that he had received 
mental health treatment from Dr. K. at Ventura County Mental 
Health since 1980.  The record shows that the RO requested 
all medical records from that facility.  The only medical 
record received from that facility is the October 1995 
assessment.  

The VA arranged for the veteran to be examined by Dr. W. in 
August 1998.  The diagnoses were: (1) schizophrenia, chronic 
paranoid type by history, although in the physician's 
evaluation, the veteran appeared to fit more into the 
undifferentiated category of schizophrenia; and (2) 
polysubstance abuse, by history, including marijuana, LSD and 
glue.  The physician reviewed the service medical records.  
The veteran related a history of drug use, which the 
physician noted was different from the earlier reports in 
prior medical records.  The veteran also related that he used 
LSD 10 hours before his in-service hospitalization and that 
"he experienced hot flashes, and looked in a mirror and saw 
flames and a fire as well as devils around him.  At that 
point, he seemed to become increasingly psychotic with 
auditory hallucinations and was hospitalized at the VA 
Medical Center at Vandenburg Air Force Base."  Based on the 
examination and review of the records, the physician opined 
that the veteran "probably was in an incipient phase prior 
to his enlistment in the service, although without florid 
psychotic symptoms until he was first hospitalized during his 
period in the Air Force.  His use of psychedelic drugs, 
including the one LSD trip, which immediately preceded his 
psychotic break, certainly contributed to the breakdown, 
although it is not clear about the extent or frequency of his 
use of drugs prior to service.  In cases such as this one, it 
is very difficult to say when the exact onset of the disorder 
was apparent and drug use can 

certainly precipitate an initial psychotic break, although 
generally it would have occurred any way at some point.  It 
seems clear to me that the stresses he was under in the Air 
Force contributed to his deterioration and development of 
florid psychotic symptoms, but it is impossible to say when 
and whether these would have occurred had he not been in the 
service."  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  




The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1132, 38 C.F.R. § 
3.304(b).  
There are medical principles so universally recognized as to 
constitute clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary and the conclusion must be 
that they preexisted service.  38 C.F.R. § 3.303(c).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The veteran's 
claim is not well grounded because he has not provided 
medical evidence that schizophrenia was incurred or 
aggravated during service.  Because the veteran has failed to 
meet this burden, his claim of entitlement to service 
connection for schizophrenia must be denied as not well 
grounded.  

The veteran is presumed to have been in sound condition at 
entry into service because the enlistment examination report 
shows that the veteran was found normal and that no mental 
defects were noted.  However, there exists clear and 
unmistakable evidence, which demonstrates that schizophrenia 
preexisted the veteran's entry into service.  38 U.S.C.A. 
§§ 1111, 1132, 38 C.F.R. § 3.304(b); Vanerson v. West, 12 
Vet. App. 254, 261 (1999).  The veteran's military physician 
opined in 1972 that schizophrenia existed prior to service.  
This opinion was based on medical histories from the veteran 
and his parents, interviews with the medical staff and 
military supervisors and a four-week period of observation 
and counseling.  In addition, in 1998, Dr. W. opined that 
schizophrenia was probably in the incipient phase prior to 
enlistment.  This opinion is also based, in part, on a review 
of the in-service medical records and the veteran's medical 
history recorded in those records.  The remaining medical 
evidence of record does not include a medical opinion that 
schizophrenia began during active service.  

The veteran argues that schizophrenia did not preexist active 
service.  He argues that schizophrenia was first diagnosed 
during active service and the evidence of record does not 
clearly and unmistakably show that it preexisted service.  He 
contends that no medical professional had ever diagnosed him 
with schizophrenia prior to active service.  He also contends 
that the pre-service observations of the veteran related by 
his parents to the physician during service cannot constitute 
competent medical evidence to show that schizophrenia 
preexisted service because they are lay persons.  

Although lay persons are not competent to render medical 
diagnoses or opinions on medical causation, they are 
competent to relate observable symptoms or behavior.  See 
Falzone v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The veteran's parents did not render a medical 
diagnosis or opinion that schizophrenia preexisted active 
service, but merely related their observations regarding the 
veteran's behavior prior to entry into active service.  It is 
based, in part on their observations, that a qualified 
medical professional determined that the veteran's 
schizophrenia preexisted active service.  While the veteran 
can also relate the fact that he had no pre-service mental 
problems, he is not qualified to render a medical opinion 
that schizophrenia began during active service.  Grottveit, 5 
Vet.App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In this case, the in-service treating physician concluded, 
based on the information available at that time, that the 
veteran's schizophrenia existed prior to enlistment.  The 
physician, who performed the August 1998 examination, also 
had access to the veteran's service medical records.  This 
physician also concluded that the veteran's schizophrenia 
probably was in an incipient phase prior to enlistment in the 
service.  When all of the relevant evidence is considered, 
including the statements of history related by the veteran 
and his parents, the evidence clearly and unmistakably shows 
that schizophrenia preexisted active service and the 
presumption of soundness is rebutted.  

Schizophrenia was not aggravated during service because it 
underwent no increase in severity during active service.  
After examining the veteran's past behavior and present 
personality, H. F. opined in March 1972 that the veteran's 
condition had not been aggravated by service.  Prior to this 
determination, H. F. held a coordination conference with five 
members of the hospital staff and the veteran's squadron to 
discuss the disposition of the veteran's case, and he and the 
squadron commander interviewed both of the veteran's parents.  
In 1998, Dr. W. reviewed the March 1972 report and examined 
the veteran pursuant to the VA's request.  Dr. W. stated that 
stresses in service contributed to the veteran's 
deterioration and development of florid psychotic symptoms.  

H. F.'s opinion shall be accorded greater weight.  First, he 
was the only physician of the two to examine and treat the 
veteran when florid symptoms of schizophrenia manifested in 
1972 and during the latent phase prior to separation from 
service.  Second, only H. F. interviewed the veteran's 
parents, immediate supervisor, and squadron section 
commander, who provided consistent observations of the 
veteran's actions.  Rather, Dr. W. had to rely on a review of 
medical records, examination of the veteran over 25 years 
after service, and a history given to him by the veteran.  
The history related to the physician by the veteran conflicts 
with the history recorded in the service medical records at 
the time of the events.  The veteran stated to this physician 
that he used LSD only on two prior occasions; once prior to 
active service and 10 hours prior to the time of his in-
service hospitalization.  The veteran also related that "he 
experienced hot flashes, and looked in a mirror and saw 
flames and a fire as well as devils around him.  At that 
point, he seemed to become increasingly psychotic with 
auditory hallucinations and was hospitalized at the VA 
Medical Center at Vandenburg Air Force Base."  During active 
service the veteran related to the physician that he used 
illicit drugs over the past several years and that he "used 
LSD once every two to three weeks, sometimes more 
frequently."  The service medical records also show the 
veteran was originally examined and then hospitalized under 
the Drug Amnesty Program because his supervisor suspected he 
was using drugs.  Although the veteran appeared aloof and 
detached at that time during a mental status examination, 
there was no indication for hallucinations, delusions, 
illusions or referential thinking.  In fact, the physician 
stated that the veteran's schizophrenia was in remission at 
that time and the veteran reported to the physician that 
there had been little change in his behavior, thinking and 
attitude since his enlistment.  Dr. W.'s opinion regarding 
the veteran's deterioration and development of florid 
psychotic symptoms during active service is entirely 
dependent on the inaccurate history related to him by the 
veteran.  

Although an examiner can render a current diagnosis based on 
his examination of the veteran, a medical opinion regarding 
etiology which is specifically reliant upon the self-reported 
history of a veteran, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
The mere transcription of statements of medical history from 
a claimant by a medical provider can not turn those 
statements into medical findings.  LeShore v. Brown, 8 
Vet.App. 406 (1995).  For these reasons, the Board rejects 
that part of Dr. W.'s opinion insofar as it addresses the 
issue of increased severity of schizophrenia during active 
service.  
See Owens v. Brown, 7 Vet.App. 429 (1995) (Court held that 
Board is justified in rejecting a physician's opinion which 
relies on a medical history from the veteran that conflicts 
with the service medical records); see also Reonal v. Brown, 
5 Vet.App. 458, 461 (1993) (Court held that an opinion based 
on an inaccurate factual premise has no probative value).  

Therefore, the evidence establishes that there was no 
increase in disability during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Where there is no increase in severity of the 
disability, the presumption of aggravation does not apply and 
a determination addressing whether the increase in severity 
was due to the natural progress of the disease need not be 
made.  Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  

Since the evidence submitted does not include a probative 
medical nexus demonstrating that the veteran's preexisting 
schizophrenia increased in severity during service, the 
veteran has not presented a well-grounded claim.  In this 
case, the type of evidence necessary to satisfy the well-
grounded requirement is competent medical evidence because 
the determinative issue involves medical causation or a 
medical diagnosis.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The Board notes that, in the October 1995 medical report, Dr. 
K. referred to an admission note dated January 10, 1989 that 
related the veteran's personal history, as well as a history 
of treatment at West Ventura Mental Health since 1985.  
These medical records are not part of the existing record.  
Dr. W.'s August 1998 report also noted that a Dr. D. at 
Oxnard County Mental Health was prescribing the veteran's 
medications.  The record also does not include medical 
records from Dr. D. or Oxnard County Mental Health.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  

In this case, the veteran has not alleged that these medical 
records would include a medical opinion that the veteran's 
post-service schizophrenia underwent an underlying increase 
in severity during active service performed over 25 years 
earlier.  The veteran does not need those records to provide 
an in-service diagnosis or a current diagnosis of 
schizophrenia because there exists competent medical evidence 
of both in the existing record.  Therefore, the reference to 
these medical records is too attenuated to trigger the 
application of 38 U.S.C.A. § 5103(a) because the veteran has 
not indicated that these would help to well ground his claim.  
Carbino v. Gober, 10 Vet. App. at 510.  

Finally, in the written brief presentation, the veteran's 
representative requests that the case be remanded should the 
Board decide to deny the case on a basis not defined in the 
statement of case or supplemental statements of case.  
However, although the RO did not specifically state that it 
denied the veteran's claim on the basis that it is not well 
grounded, this constitutes harmless error under the facts in 
this case.  Meyer v. Brown, 9 Vet. App. 425 (1996).  

Further, where a veteran has failed to meet his burden of 
presenting a well-grounded claim, the VA is under no duty to 
assist him in the development of the claim.  38 U.S.C.A. § 
5107(a).  

The Board finds that schizophrenia clearly and unmistakably 
preexisted the veteran's service.  The Board also finds that 
the veteran has not presented or identified competent medical 
evidence to show that schizophrenia underwent an increase in 
severity during service.  Consequently, the Board concludes 
that the claim for service connection for schizophrenia is 
not well grounded.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 
1132, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306(a).


ORDER

The claim for service connection for schizophrenia is denied 
as not well grounded.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

